Exhibit 10.2
EXECUTION COPY
THERMO FISHER SCIENTIFIC INC.
PERFORMANCE NONSTATUTORY STOCK OPTION AGREEMENT
Granted Under
Thermo Fisher Scientific Inc. 2008 Stock Incentive Plan
1. Grant of Option.
     This agreement evidences the grant by Thermo Fisher Scientific Inc., a
Delaware corporation (the “Company”), on November 21, 2009 (the “Grant Date”) to
Marc N. Casper (the “Participant”), an employee and officer of the Company, of
an Option to purchase, in whole or in part, on the terms provided herein and in
the Company’s 2008 Stock Incentive Plan (the “Plan”), a total of 100,000 shares
(the “Shares”) of common stock, $1.00 par value per share, of the Company
(“Common Stock”) at $46.56 per Share. Unless earlier terminated, this Option
shall expire at 5:00 p.m., Eastern time, on November 21, 2019 (the “Final
Exercise Date”).
     It is intended that this Option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Code. Except as
otherwise indicated by the context, the term “Participant”, as used in this
Option, shall be deemed to include any person who acquires the right to exercise
this Option validly under its terms. Capitalized terms used in this Agreement
and not otherwise defined shall have the same meaning as in the Plan.
2. Vesting Schedule. Except as otherwise provided in paragraphs (d) through
(g) of Section 3 below and the Plan, this Option will become exercisable as set
forth on Exhibit A hereto.
3. Exercise of Option.
     (a) Form of Exercise. Each election to exercise this Option shall be in
accordance with the instructions described in “The Guide for Employees of Thermo
Fisher Scientific Inc. Stock Option Plans” as may be amended from time to time.
The Participant may purchase less than the number of shares covered hereby,
provided that no partial exercise of this Option may be for any fractional
share.
     (b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he exercises this Option, is, and has been at all times
since the Grant Date, an employee, officer or director of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive Option grants under
the Plan (an “Eligible Participant”).
     (c) Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) through (g) below, the right to exercise this Option shall
terminate three months after such cessation (but in no event

1



--------------------------------------------------------------------------------



 



after the Final Exercise Date), provided that this Option shall be exercisable
only to the extent that the Participant was entitled to exercise this Option on
the date of such cessation.
     (d) Death or Disability. If the Participant dies or becomes disabled (as
defined below) prior to the Final Exercise Date while he is an Eligible
Participant, the right to exercise this Option (if vested on such date) shall
terminate one year following such date (but in no event after the Final Exercise
Date). For the purposes of this Agreement, a Participant shall be deemed to be
“disabled” at such time as the Participant is receiving disability benefits
under the Company’s Long Term Disability Coverage, as then in effect.
     (e) Discharge Without Cause or for Good Reason. If the Participant’s
employment or service is terminated by the Company or any Subsidiary without
“Cause” (as defined in Section 1.2 of the 2009 Restatement of Executive
Severance Agreement between the Company and the Participant dated November 21,
2009, as may be amended from time to time (the “Severance Agreement”)) or by the
Participant for Good Reason (as defined in Section 1.4 of the Severance
Agreement), and such termination does not entitle the Participant to severance
benefits under the Executive Change in Control Retention Agreement between the
Company and the Participant dated November 21, 2009, as may be amended from time
to time (the “CIC Agreement”) prior to the Final Exercise Date, the right to
exercise this Option (if vested on such date) shall terminate two years
following such date (but in no event after the Final Exercise Date).
     (f) Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company or a Subsidiary for “Cause” (as defined in
Section 1.2 of the Severance Agreement), the right to exercise this Option shall
terminate immediately upon the effective date of such discharge. The Participant
shall be considered to have been discharged for Cause if the Company determines,
within 30 days after the Participant’s resignation, that discharge for Cause was
warranted.
     (g) Change in Control Event. If the Participant’s employment or service is
terminated by the Company or any Subsidiary without “Cause” (as defined in
Section 1.3 of the CIC Agreement) or by the Participant for Good Reason (as
defined in Section 1.4 of the CIC Agreement) and such termination entitles the
Participant to severance benefits under the CIC Agreement, the right to exercise
this Option (if vested on such date) shall terminate two years following such
date (but in no event after the Final Exercise Date).
4. Withholding. No Shares will be issued pursuant to the exercise of this Option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this Option in
accordance with the instructions therefor described in “The Guide for Employees
of Thermo Fisher Scientific Inc. Stock Option Plans” as may be amended from time
to time; provided, however, except as otherwise permitted by the Board, the
total tax withholding where stock is being used to satisfy such tax obligations
cannot exceed the Company’s minimum statutory withholding obligations (based on
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income).

- 2 -



--------------------------------------------------------------------------------



 



5. Nontransferability of Option. This Option may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Participant, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the lifetime of the Participant, this Option shall be
exercisable only by the Participant. Notwithstanding the foregoing, the Company
consents to the gratuitous transfer of this Option by the Participant to or for
the benefit of any immediate family member, family trust or family partnership
established solely for the benefit of the Participant and/or an immediate family
member thereof; provided that with respect to such proposed transferee the
Company would be eligible to use a Form S-8 for the registration of the sale of
the Common Stock subject to such Option under the Securities Act of 1933, as
amended; and provided further that the Company shall not be required to
recognize any such transfer until such time as the Participant and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument in form and substance satisfactory to the Company
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement.
6. Provisions of the Plan. This Option is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this Option.
7. No Right To Employment or Other Status. The grant of this Option shall not be
construed as giving the Participant the right to continued employment or any
other relationship with the Company or Subsidiary. The Company and Subsidiaries
expressly reserve the right at any time to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this Agreement, except as expressly provided herein.
8. Restrictive Covenants. If the Participant engages in any conduct in breach of
any noncompetition, nonsolicitation or confidentiality obligations to the
Company or any Subsidiary under any agreement, policy or plan of the Company or
any Subsidiary, then such conduct shall also be deemed to be a breach of the
terms of the Plan and this Agreement. Upon such breach, this Option shall be
cancelled and, to the extent some or all of this Option was exercised within a
period of 12 months prior to such breach, the Participant shall be required to
forfeit to the Company, upon demand, any cash or Shares acquired by the
Participant upon such exercise or sale.
9. Governing Law. This Option shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without regard to any applicable
conflicts of law.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Option to be executed under
its corporate seal by its duly authorized officer. This Option shall take effect
as a sealed instrument.

            THERMO FISHER SCIENTIFIC INC.
    Dated: November 21, 2009  By:   /s/ Seth H. Hoogasian       Name:   Seth H.
Hoogasian      Title:   Senior Vice President, General Counsel and Secretary   

             
 
Participant:   /s/ Marc N. Casper    
 
           

             
 
Address:        
 
           
 
           
 
           
 
           

- 4 -